Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Applicant’s filing dated 27 Jan 2020 provides claims 1-7 pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Lin (US 2006/0126740). 
	For claim 1, Lin discloses a method of decoding a video, the method comprising: 
	receiving a bitstream of encoded video ([0037]: via video decoding system); 
	extracting, from the bitstream, split information of a coding unit in a maximum coding unit of a picture ([0049] . . . the 24 bits collectively include the properties of the current macro block, such as: . . . macro block split mode); 
	when the split information indicates a split for a current depth ([0047]: e.g. split mode 8x8), splitting a coding unit of the current depth, independently from neighboring coding units ([0049] the 24 bits collectively include the properties of the current macro block), into coding units of a lower depth ([0047]: e.g. split mode 8x8); and 
	when the split information indicates a non-split for the current depth, determining at least one partition from the coding unit of the current depth and decoding the coding unit of the current depth by performing a prediction based on the at least one partition ([0047]: e.g. when 16x16 mode is not further split; [0049] Each split mode has its own motion vector computation logic, reference picture index computation), 
	wherein, when skip information for the coding unit of the current depth indicates a skip mode ([0069]: The CHKFLAG state checks the macro block properties . . . skip mode), the coding unit of the current depth is decoded by performing a prediction in the skip mode based on a partition ([0069]: e.g. via 
	wherein, when the skip information for the coding unit of the current depth does not indicate the skip mode, the coding unit of the current depth is decoded by performing a prediction in a prediction mode indicated by prediction mode information obtained from the bitstream ([0069]: The CHKFLAG state checks the macro block properties for inter prediction, intra prediction, skip mode, and pulse coded modulation (PCM) raw data mode.), and 
	wherein the coding unit of the current depth is split into the coding units of the lower depth by halving a height and a width of the coding unit of the current depth ([0047]: e.g. 16x16 size compared to 8x8 size unit). 
	For claim 2, Lin discloses a method of encoding a video, the method comprising: 
	generating split information of a coding unit of a current depth in a maximum coding unit of a picture ([0049] . . . the 24 bits collectively include the properties of the current macro block, such as: . . . macro block split mode);  
	when the coding unit of the current depth is not split into coding units of a lower depth, generating skip information of the coding unit of the current depth ([0069]: The CHKFLAG state checks the macro block properties for . . . skip mode); and 
	when prediction is performed on the coding unit of the current depth not in a skip mode, generating information about a prediction mode indicating one of an intra mode and an inter mode and generating information about a partition type of the coding unit of the current depth ([0069]: The CHKFLAG state checks the macro block properties for inter prediction, intra prediction, skip mode), wherein: 
	when the coding unit of the current depth is split into the coding units of the lower depth, the coding unit of the current depth is split independently from neighboring coding units ([0049] the 24 bits collectively include the properties of the current macro block), into the coding units of the lower depth ([0047]: e.g. split mode 8x8),  

	when prediction is performed on the coding unit of the current depth in the skip mode, the prediction is performed in the skip mode based on a partition having a size equal to a size of the coding unit of the current depth ([0069]: The MBSkipMode state starts the skip mode processing, and uses the residual decoder state machine (FIG. 2B). The MBIntraPred state starts the macro block intra prediction process and shares the residual decoder state machine (FIG. 2B).), and 
	when the prediction is performed on the coding unit of the current depth not in the skip mode, at least one partition is determined from the coding unit of the current depth ([0069]: The CHKFLAG state checks the macro block properties for inter prediction, skip mode), 
	the information about the partition type indicates a size of the at least one partition ([0047] The motion vector prediction may have a number of split modes. In one such embodiment, there are four split modes for the motion vector prediction: 16.times.16, 16.times.8, 8.times.16, and 8.times.8.), and 
	the prediction is performed in the prediction mode which is one of the intra mode and the inter mode ([0049] For example, the 24 bits collectively include the properties of the current macro block, such as: intra prediction, inter prediction). 
	For claims 3-7, Lin discloses the claimed limitations as discussed for corresponding limitations in claims 1 and 2.
	For claim 6, Lin discloses the claimed limitations as discussed for corresponding limitations in claims 1 and 2. Additionally, Lin discloses the information about the partition type indicates one of symmetric partition types and asymmetric partition types ([0047]: e.g. there are four split modes for the motion vector prediction: 16.times.16, 16.times.8, 8.times.16, and 8.times.8.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen; Peisong et al.	US 20100086029 A1	VIDEO CODING WITH LARGE MACROBLOCKS
Alshina; Elena et al.	US 20110103475 A1	IMAGE ENCODING METHOD AND DEVICE, AND DECODING METHOD AND DEVICE THEREFOR
Divorra Escoda; Oscar et al.	US 20100135387 A1	METHOD AND APPARATUS FOR CONTEXT DEPENDENT MERGING FOR SKIP-DIRECT MODES FOR VIDEO ENCODING AND DECODING
KIM; Byung-Gyu et al.	US 20080310502 A1	INTER MODE DETERMINATION METHOD FOR VIDEO ENCODER
Ugur; Kemal et al.	US 20080002770 A1	METHODS, APPARATUS, AND A COMPUTER PROGRAM PRODUCT FOR PROVIDING A FAST INTER MODE DECISION FOR VIDEO ENCODING IN RESOURCE CONSTRAINED DEVICES
Corset; Isabelle et al.	US 5995668 A	Segmented picture coding method and system, and corresponding decoding method and system
Reznik; Yuriy	US 20080111722 A1	MEMORY EFFICIENT ADAPTIVE BLOCK CODING
Lin; Teng Chiang et al.	US 20060126740 A1	Shared pipeline architecture for motion vector prediction and residual decoding

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917.  The examiner can normally be reached on M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL R MIKESKA/Primary Examiner, Art Unit 2485